Per Curiam.

The judgment is erroneous. An issue having been formed by the defendant’s plea, it should have been' tried by a jury unless waived by the parties. This was not done ; but the court proceeded to try the issue of fact and render judgment. This could not be done but by the consent of the parties. If the plea was not properly upon the files, it should have been stricken off, then the defendant’s defanlt and interlocutory judgment might have been entered, and the damages assessed in the usual manner.
Judgment reversed.